Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-10 are allowed.
OH et al. (US 2018/0329544), fig. 8, discloses a display panel (30), comprising: a substrate (310), comprising a display region (DA) and a non-display region (ND), wherein the non-display region is disposed on at least one side of the display region (DA, NA); a plurality of first pads disposed in the non-display region (fig. 8, (P1, P3)), wherein the first pads comprise a plurality of display signal pads (see fig. 8, (P1, P3)), and the display signal pads are used for transmitting display signals to a plurality of sub-pixels in the display region (fig. 8, PX); a plurality of second pads disposed in the non-display region (P4, P5), wherein at least a portion of the second pads are arranged along a first direction, and the second pads are disposed closer to an edge of the substrate than the first pads (P4, P5); a plurality of third pads disposed in the non-display region and arranged along the first direction, wherein the third pads are electrically connected to the second pads corresponding to the third pads (22a, 22b); an integrated circuit chip disposed in the non-display region, wherein the integrated circuit chip covers and is electrically connected to the first pads and the second pads (see fig. 1, elements 40, 10); and a flexible printed circuit board electrically connected to the third pads (see element 20).
Yeh (US 2018/0329544), figs. 1, 8, discloses a display panel (100, par. 56), comprising: a substrate (210, par. 73), comprising a display region (101) and a non-display region (102), wherein the non-display region is disposed on at least one side of the display region (101, 102); a plurality of first pads disposed in the non-display region (fig. 8, (102), wherein the first pads comprise a plurality of display signal pads (see fig. 8, (200), IP), and the display signal pads are used for transmitting display signals to a plurality of sub-pixels in the display region (fig. 1, par. 56); a 
Suga (US 2018/0173033) discloses [0137] 1, 401, 501: Liquid crystal display device, 10, 110A, 110B, 210, 310, 410, 710: Liquid crystal panel, 12, 212, 612: Flexible circuit board, 12D1: First dummy board, 12D2: Second dummy board, 12D3: Third dummy board, 13: polyimide film, 14: Control circuit board, 16, 616: IC chip, 17: Reinforcing resin film, 18: Liquid crystal layer, 20: Color filter board, 20A: First glass substrate, 24: Counter electrode, 30, 130, 230: Array board, 30A, 130A, 230A, 330A: Second glass substrate, 30B: Third glass substrate, 30B1: 
None of the references cited in record disclose or suggest a display panel, comprising: a substrate, comprising a display region and a non-display region, wherein the non-display region is disposed on at least one side of the display region; a plurality of first pads disposed in the non-display region, wherein the first pads comprise a plurality of display signal pads, and the display signal pads are used for transmitting display signals to a plurality of sub-pixels in the display region; a plurality of second pads disposed in the non-display region, wherein at least a portion of the second pads are arranged along a first direction, and the second pads are disposed closer to an edge of the substrate than the first pads; a plurality of third pads disposed in the non-display region and arranged along the first direction, wherein the third pads are electrically connected to the second pads corresponding to the third pads; an integrated circuit chip disposed on the substrate and in the non-display region, wherein the integrated circuit chip covers and is electrically connected to the first pads and the second pads, and the integrated circuit chip comprises a first edge and a second edge opposite to the first edge, the first edge and the second edge are extended along the first direction, the second edge is disposed between the first edge and the display region in a second direction, and the second direction is perpendicular to the first direction; and a flexible printed circuit board electrically connected to the third pads, wherein no other pads are disposed between the first pads and the first edge of the integrated circuit chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623